Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290 Filed: 12/09/19 Page: 1 of 2 PAGEID #: 23766

 AO 133   (Rev. 12/09) Bill of Costs


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                        Southern District of Ohio

          Ohio A. Philip Randolph Institute, et al.

                             v.                                                 Case No.: 1:18-cv-00357
                  Larry Householder, et al.



                                                            BILL OF COSTS

 Judgment having been entered in the above entitled action on              10/29/2019            against    Plaintiffs
                                                                                Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk                                                                                                                     505.00

Fees for service of summons and subpoena

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case                                   56,506.30

Fees and disbursements for printing

Fees for witnesses (itemize on page Avo)                                                                                                0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case                                                                                           13,867.97

Docket fees under 28 U.S.C. 1923

Costs as shown on Mandate of Court of Appeals                                                                                         300.00

Compensation of court-appointed experts

Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828

Other costs (please itemize)

                                                                                                           TOTAL         $         71,179.27

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                   Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:

       El      Electronic service                     El      First class mail, postage prepaid

       1=1     Other:
          s/ Attorney:
                    Name of Attorney: Phillip J. Strach
For:                                       Legislative Defendants                                            Date:       ILI   /
                                             Name of Claiming Party

                                                             Taxation of Costs
Costs are taxed in the amount of                                                                              and included in the judgment.

                                                             By:
                     Clerk of Court                                               Deputy Clerk                                 Date
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 290 Filed: 12/09/19 Page: 2 of 2 PAGEID #: 23767

AO 133 (Rev. 12/09) Bill of Costs

                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                  Total                Total                Total         Each Witness
                                                                     Days      Cost       Days      Cost      Miles      Cost


                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                      TOTAL                     $0.00


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  "Sec. 1924. Verification of bill of costs."
      "Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed."

  See also Section 1920 of Title 28, which reads in part as follows:
     "A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree."

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys' Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
